         Case 5:18-md-02827-EJD Document 339 Filed 05/10/19 Page 1 of 4


1    THEODORE J. BOUTROUS JR., SBN 132099             JOSEPH W. COTCHETT, SBN 36324
     tboutrous@gibsondunn.com                         jcotchett@cpmlegal.com
2    CHRISTOPHER CHORBA, SBN 216692                   MARK C. MOLUMPHY, SBN 168009
     cchorba@gibsondunn.com                           mmolumphy@cpmlegal.com
3    THEANE EVANGELIS, SBN 243570                     COTCHETT, PITRE & McCARTHY LLP
     tevangelis@gibsondunn.com                        840 Malcolm Road, Suite 200
4    TIMOTHY W. LOOSE, SBN 241037                     Burlingame, CA 94010
     tloose@gibsondunn.com                            Telephone:   650.697.6000
5    GIBSON, DUNN & CRUTCHER LLP                      Facsimile:   650.697.0577
     333 South Grand Avenue
6    Los Angeles, CA 90071-3197                       LAURENCE D. KING, SBN 206243
     Telephone:    213.229.7000                       lking@kaplanfox.com
7    Facsimile:    213.229.7520                       KAPLAN FOX & KILSHEIMER LLP
                                                      350 Sansome Street, Suite 400
8    G. CHARLES NIERLICH, SBN 196611                  San Francisco, CA 94104
     gnierlich@gibsondunn.com                         Telephone:    415.772.4700
9    RACHEL S. BRASS, SBN 219301                      Facsimile:    415.772.4707
     rbrass@gibsondunn.com
10   GIBSON, DUNN & CRUTCHER LLP                      DAVID A. STRAITE, admitted pro hac vice
     555 Mission Street, Suite 3000                   dstraite@kaplanfox.com
11   San Francisco, CA 94105                          KAPLAN FOX & KILSHEIMER LLP
     Telephone:    415.393.8200                       850 Third Avenue
12   Facsimile:    415.374.8458                       New York, NY 10022
                                                      Telephone:    212.687.1980
13                                                    Facsimile:    212.687.7714
     Attorneys for Defendant,
14   APPLE INC.                                       Interim Co-Lead Counsel for Plaintiffs
15

16                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
17                                      SAN JOSE DIVISION
18

19                                                   No. 5:18-md-02827-EJD
     IN RE: APPLE INC. DEVICE
20   PERFORMANCE LITIGATION
                                                     STIPULATION AND [PROPOSED]
                                                     SCHEDULING ORDER ON FILING OF
21
                                                     AMENDED COMPLAINT
22
                                                     Civil L.R. 6-1
23
                                                     Judge:     Hon. Edward J. Davila
24                                                   Courtroom: 4, 5th Floor
25

26

27

28


                          STIP. AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT
                                              5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 339 Filed 05/10/19 Page 2 of 4


1           WHEREAS, in its April 22, 2019 Order Granting Motion for Reconsideration; Granting in Part
2    and Denying in Part Motion to Dismiss (the “Order”) (Dkt. 331), the Court granted in part and denied
3    in part Defendant Apple Inc.’s motion to dismiss, dismissing with leave to amend certain of Plaintiffs’
4    claims, and dismissing other claims without leave to amend;
5           WHEREAS, the Court gave Plaintiffs 21 days from the date of the Order, or May 13, 2019, to
6    file an amended complaint;
7           WHEREAS, Plaintiffs require an enlargement of time to file an amended complaint in order to
8    complete their analysis of whether to amend those claims as to which the Court granted leave to amend;
9           WHEREAS, the parties have conferred, and Defendant does not oppose enlargement of time to
10   file an amended complaint, as long as Defendant has advance notice of the claims at issue by the time
11   depositions commence in this case, and Plaintiffs have agreed to that request;
12          WHEREAS, there have been time modifications to this case (see Dkt. 226, 254, 329, 333);
13          WHEREAS, the proposed enlargement of time will not affect any hearing dates;
14          IT IS HEREBY JOINTLY STIPULATED AND THE PARTIES RESPECTFULLY
15   REQUEST THAT Plaintiffs shall have until June 12, 2019 to file their amended complaint.
16

17          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
18
                                         Respectfully submitted,
19
                                         KAPLAN FOX & KILSHEIMER LLP
20
     Dated: May 8, 2019                  By: /s/ Laurence D. King
21                                               Laurence D. King
                                         Interim Co-Lead Class Counsel
22

23                                       COTCHETT, PITRE & MCCARTHY LLP

24   Dated: May 8, 2019                  By: /s/ Mark Molumphy
                                                 Mark Molumphy
25                                       Interim Co-Lead Class Counsel

26                                       GIBSON, DUNN & CRUTCHER LLP

27   Dated: May 8, 2019                  By: /s/ Christopher Chorba
                                                Christopher Chorba
28                                       Attorneys for Defendant Apple Inc. in all actions


                            STIP. AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT
                                              NO. 5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 339 Filed 05/10/19 Page 3 of 4


1                                       ATTORNEY ATTESTATION
2           Pursuant to Civil Local Rule 5-1(i)(3), I, Mario M. Choi, hereby attest that counsel for all parties
3    listed above consented to the filing of this document in Case No. 5:18-MD-02827-EJD (N.D. Cal.).
4

5    DATED: May 8, 2019                            KAPLAN FOX & KILSHEIMER LLP

6                                                          /s/ Mario M. Choi
                                                   By: ________________________________
7                                                              Mario M. Choi
                                                   Interim Co-Lead Counsel
8

9

10

11

12

13

14                                          [PROPOSED] ORDER

15   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
16

17   DATED:     5/10/2019
18                                                      Hon. Edward J. Davila, U.S.D.J.

19

20

21

22

23

24

25

26

27

28


                            STIP. AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT
                                              NO. 5:18-MD-02827-EJD
           Case 5:18-md-02827-EJD Document 339 Filed 05/10/19 Page 4 of 4


1                                        CERTIFICATE OF SERVICE
2           I hereby certify that on May 8, 2019, I caused the foregoing document to be filed via ECF which
3    will qualify as service for all parties registered to use ECF in this case. I also certify that I will cause
4    the foregoing document to be mailed by U.S. First Class Mail, postage prepaid, to the following pro se
5    plaintiff whose case is consolidated with the MDL but who might not be receiving ECF Notices:
6
     Brian Hogue
7    ID: 103158
     c/o ISCC H-3
8
     P.O. Box 70010
9    Boise, ID 83707

10

11   DATED: May 8, 2019                             KAPLAN FOX & KILSHEIMER LLP
                                                          /s/ Mario M. Choi
12                                                  By: ________________________________
13                                                            Mario M. Choi

14                                                  Interim Co-Lead Counsel

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                             STIP. AND [PROPOSED] ORDER RE FILING OF AMENDED COMPLAINT
                                               NO. 5:18-MD-02827-EJD
